           Case 2:18-cv-01823-GMN-VCF Document 73
                                               72 Filed 09/02/20
                                                        09/01/20 Page 1 of 3



 1   Michael W. Melendez
     Nevada Bar No. 6741
 2   COZEN O’CONNOR
     3735 Howard Hughes Parkway, Suite 200
 3   Las Vegas, NV 89169
     Tel:    702.470.2330
 4   Fax:    702.470.2370
     Email: mmelendez@cozen.com
 5
     Attorneys for Defendant and Counter Claimant,
 6   ACE AMERICAN INSURANCE COMPANY
 7

 8                                      UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10

11   NEVADA TITLE COMPANY, a Nevada                       Case No. 2:18-cv-01823-GMN-(VCF)
     corporation,
12                                                        STIPULATION AND
                     Plaintiff,                           (PROPOSED) ORDER
13                                                        RE SUBMISSION OF REVISED
     v.                                                   PROPOSAL FOR DISCOVERY PLAN
14                                                        AND SCHEDULING ORDER
     ACE AMERICAN INSURANCE COMPANY, a                    PENDING MEDIATION EFFORTS
15   Pennsylvania corporation,
                                                          (Fourth Request)
16                   Defendant.

17
     AND RELATED CROSS-ACTIONS.
18

19
20            WHEREAS, plaintiff and counter-defendant Nevada Title Company and defendant and

21   cross-claimant ACE American Insurance Company (collectively, the “Parties”) are currently

22   mediating their dispute before Judicate West’s Edwin A. Oster, Esq.;

23            WHEREAS, mediation could result in resolution of the dispute between the Parties or a

24   narrowing of the issues;

25            WHEREAS, counsel for NTC reside in California and Nevada and counsel for ACE reside in

26   California and Pennsylvania, and the witnesses reside and do business in various states across the

27   country;

28   ///


     Stip. and Proposed Order re DPSO                 1             Case No. 2:18-cv-01823-GMN-VCF
       Case 2:18-cv-01823-GMN-VCF Document 73 Filed 09/02/20 Page 2 of 3



 1           WHEREAS, the COVID-19 pandemic has resulted in a national state of emergency, states of
 2   emergency in Nevada and California, and orders requiring citizens to stay in their homes or places of
 3   residence except to perform or obtain essential services;
 4           WHEREAS, even preparation of the Parties’ designated witnesses presents logistical and
 5   other problems relating to travel, exposing the Parties’ witnesses and counsel to heightened COVID-
 6   19 risks;
 7           WHEREAS, the United States District Court, District of Nevada, has issued several
 8   temporary general orders regarding COVID-19, which, among other things, continued jury trials and
 9   provided judicial discretion to continue individual cases;
10           WHEREAS, the Parties wish to avoid spending unnecessary time and money in the litigation,
11   including on discovery and motion practice, while they remain engaged in mediation and continue to
12   address the COVID-19 situation;
13           WHEREFORE, the Parties STIPULATE through their counsel of record that:
14           1. The Court VACATE the dates and deadlines in the operative Discovery Plan and
15               Scheduling Order [Dkt. 71];
16           2. While continuing the mediation with Mr. Oster’s active participation, on or before
17               September 25, 2020, the Parties shall submit to the Court a further report of the progress
18               of the ongoing mediation, or if the mediation has failed to result in settlement, the parties
19               will provide the Court a proposed revised Discovery Plan and Scheduling Order.
20           It is so STIPULATED.
21   Dated: August 26, 2020                        LAW OFFICES OF STEVEN J. PARSONS
22
                                                   By: /s/ Steven J. Parsons
23                                                     Steven J. Parsons
                                                       Nevada Bar No. 363
24                                                     10091 Park Run Dr Ste 200
                                                       Las Vegas, NV 89145-8868
25                                                     Tel:     702.384.9900
                                                       Fax:     702.384.5900
26                                                     Email: Steve@SJPlawyer.com
27                                                      Attorneys for Plaintiff and Counter-defendant
                                                        NEVADA TITLE COMPANY
28


     Stip. and Proposed Order re DPSO                    2             Case No. 2:18-cv-01823-GMN-VCF
       Case 2:18-cv-01823-GMN-VCF Document 73 Filed 09/02/20 Page 3 of 3



 1   Dated: August 27, 2020                        COZEN O’CONNOR
 2
                                                   By: /s/ Michael W. Melendez
 3                                                     Michael W. Melendez
                                                       Nevada Bar No. 6741
 4                                                     3735 Howard Hughes Parkway, Suite 200
                                                       Las Vegas, NV 89169
 5                                                     Tel:    702.470.2330
                                                       Fax:    702.470.2370
 6                                                     Email: mmelendez@cozen.com
 7                                                     Attorneys for Defendant and Counter-Claimant
                                                       ACE AMERICAN INSURANCE COMPANY
 8

 9                                                     ORDER
10            Upon the foregoing STIPULATON of the Parties, it is hereby ORDERED:

11            1. That the dates and deadlines in the operative Discovery Plan and Scheduling Order

12               [Dkt. 71] are hereby VACATED;

13            2. The Parties shall submit to the Court on or before September 25, 2020 a further status

14               report on the ongoing mediation or if the mediation has failed to result in settlement, the

15               parties will provide the Court a proposed revised Discovery Plan and Scheduling Order.

16            It is so ORDERED.

17   Dated:    9-2-2020

18                                                    ____________________________________
                                                      U.S. MAGISTRATE JUDGE
19

20

21

22

23

24

25
26

27

28


     Stip. and Proposed Order re DPSO                   3             Case No. 2:18-cv-01823-GMN-VCF
